Response to Arguments
Applicant’s arguments filed on 02/09/2021 with respect to claims 1 and 10 stating: “Gu does not teach in detail how to calculate the deviation amount. Specifically, Gu does not teach that the deviation amount is obtained using two inclination parameters. The first inclination parameter is the inclination of the touch panel of the mobile device with respect to the conveyance device. The second inclination parameter is the inclination of the touch panel of the mobile device with respect to a vector. The vector is a vector that links the touch position with the one of the plurality of the patterns displayed on the mobile device. 
That is, Gu fails to disclose the feature "wherein the deviation amount is obtained using an inclination of the touch panel of the mobile device with respect to the conveyance device and an inclination of the touch panel of the mobile device with respect to a vector which links the touch position with the one of the plurality of the patterns displayed on the mobile device" set forth in claim 1.
Moreover, Izumi and Ikeda cannot fill the deficiency of Gu to disclose the above- mentioned highlighted feature set forth in claim 1.”

	Arguments have been fully considered and are considered persuasive. References cited in prior office action do not teach the claimed limitation and no additional art was found through additional search which teaches the limitation in question in combination with the rest of the claim. 

	Therefore rejection of claims 1 and 10 has been withdrawn along with dependent claims 2, 4-9 has been withdrawn.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669